Citation Nr: 0819748	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lymphoma, right 
testicle, as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to June 
1947, and from November 1951 to 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
right testicle lymphoma as a result of ionizing radiation 
exposure.  The RO has taken substantial steps to develop this 
claim.  In October 2004, the RO submitted a Personnel 
Information Exchange System (PIES) request for the veteran's 
DD Form 1141 (Record of Occupational Exposure to Ionizing 
Radiation) and records of exposure to radiation.  In 
response, the RO was informed that such records were fire 
related and could not be reconstructed.  

In December 2004, the RO submitted a request to the Defense 
Threat Reduction Agency (DTRA) in order to verify the 
veteran's participation in a "radiation-risk activity."  
See 38 C.F.R. § 3.309(d) (2007).  Also in December 2004, the 
RO submitted a request to the Proponency Office for 
Preventive Medicine (POPM) for the veteran's DD Form 1141 or 
an equivalent record of occupational radiation exposure.  As 
shown by a memorandum dated in January 2005, the POPM 
forwarded the RO's request to the U.S. Army Radiation 
Standards and Dosimetry Laboratory, in Redstone Arsenal, 
Alabama (Dosimetry Laboratory).

In January 2005 the DTRA responded that it was unable to 
verify the veteran's participating in a "radiation-risk 
activity."  In February 2005, the Dosimetry Laboratory 
informed the RO that it was unable to locate any records for 
the veteran and that their records dated only as far back as 
1954.  Upon receiving these responses, the RO denied the 
claim.

VA's Adjudication Procedure Manual provides that alternative 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted in lieu of any potentially 
relevant fire-related records.  Therefore, the RO should 
contact the veteran and advise him that, in light of his 
missing records, he may provide such alternative evidence.  

The veteran has claimed exposure to ionizing radiation from 
both participation in a radiation risk activity and his 
military occupation.  Developmental procedures for 
occupational exposure fall under the "other exposure 
claims" category in 38 C.F.R. § 3.311(a)(2)(iii) (2007).  
Under that section, in all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  All such 
records are to be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a 
radiation dose estimate.  

Here, the veteran's DD Form 214 for his second period of 
active duty service confirmed that he was trained as an x-ray 
technician.  Thus, it is plausible that he was exposed to 
ionizing radiation through his military occupation.  The RO, 
however, did not forward the veteran's records to the Under 
Secretary for a dose estimate.  On remand, the records 
pertaining to the veteran's military occupation of x-ray 
technician should be forwarded to the Under Secretary for 
Health for preparation of a dose estimate as provided in 
38 C.F.R. § 3.311(a)(2)(iii) (2007).  

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran that he can submit 
alternate evidence to establish radiation 
exposure to support his claim for service 
connection for right testicle lymphoma, 
including statements from service medical 
personnel or statements from individuals 
who served with him ("buddy" 
certificates or affidavits) to corroborate 
in-service exposure to radiation.

2.  Forward all records pertaining to the 
veteran's military occupation of x-ray 
technician (e.g. DD Form 214) to the Under 
Secretary for Health for preparation of a 
dose estimate as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii) (2007).  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for right 
testicle lymphoma should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



